For media inquiries: For investor relations inquiries: Meredith J. Ching Kevin L. Halloran mching@abinc.com khalloran@abinc.com HOLD FOR RELEASE: 8:00 A.M. EASTERN DAYLIGHT TIME Friday, July 24, 2009 A&B POSTS SECOND QUARTER 2$12.6 MILLION Ocean Transportation Improvements, Favorable Income Property Sales and Cost-Cutting Initiatives Impact Earnings Honolulu (July 24, 2009) - Alexander & Baldwin, Inc. (NYSE:ALEX) today reported that net income for the second quarter of 2009 was $12.6 million, or $0.31 per diluted share. Net income in the second quarter of 2008 was $29.6 million, or $0.71 per diluted share. Revenue in the second quarter of 2009 was $355.1 million, compared to revenue of $460.5 million in the second quarter of 2008.
